DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07 February 2022 has been entered.


Status of Claims
Claims 1, 2, 4-6, 8-16, and 18 are pending in this application.
Claims 14 and 15 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 21 January 2020.

Claims 1, 2, 4-6, 8-13, 16, and 18 are examined.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The rejections of claims 1, 2, 6, 8-13, and 18 under 35 U.S.C. 103 as being unpatentable over Blin in view of Duffy as evidenced by Evonik; claims 1, 2, 6, 8-13, and 18 further in view of Dong (US 2013/0058880) as evidenced by Kowalczyk; and claims 1, 2, 6, 8-13, 16, and 18 further in view of Kergosien are modified as follows, in response to Applicant’s arguments filed 07 February 2022:
Claims 1, 2, 6, 8-13, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Blin et al. (“Blin”, US 2007/0025934, previously cited) in view of Duffy (US Patent 4,283,324, cited by Applicant in IDS filed 14 August 2018) as evidenced by Aerosil (Aerosil® R812  Product Information, pp. 1-2).
Regarding claims 1, 10, and 18, Blin teaches a nail varnish comprising an organic solvent medium, at least one polymer soluble in the medium, and at least one gelling agent (e.g., abstract).  The composition further comprises a film-forming polymer comprising synthetic natural polymers, of free-radical type or of polycondensate type, and mixtures thereof.  Suitable polymers include polyvinyl butyrals and arylsulfonamide 
While Blin teaches mixtures of film-forming polymers may be used, Blin does not specifically teach a nitrocellulose-free mixture of polyvinyl butyral (claims 1, 18) in combination with a secondary resin such as a polyamide resin (claim 18).
Duffy teaches a nitrocellulose-free nail enamel composition comprising a polyvinyl butyral as the primary resin, and a modifier resin such as a tosylamide (polyamide), provides products which are non-yellowing and non-flammable (e.g., col. 1, lines 35-41).  The amount of modifier resin is present in an amount no greater than about one part by weight for each part by weight of the polyvinyl butyral resin (e.g., claim 4), and thus may be less than that of the polyvinyl butyral.
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to select a polyvinyl butyral resin, along with a secondary resin such as a polyamide resin, as the film-forming polymers in the composition of Blin; thus arriving at the claimed invention. One skilled in the art would be motivated to do so, with a reasonable expectation of success, because the use of said polymers provides the 
Regarding claim 2, Blin does not teach the presence of water in its compositions, exemplifies compositions without water, i.e., anhydrous (e.g., see Example 1).
Regarding claim 6, Blin teaches the amount of film-forming polymer is 0.1 to 60% by weight, better still from 5% to 25% by weight (e.g., paragraph [0103]), and Duffy teaches an amount of 5 to 20% by weight (e.g., col. 1, lines 60-63).
Regarding claim 8, it is noted that hydrophobic fumed silicas, including those specifically taught by Blin, have a specific surface areas of about 230-290 m2/g (e.g., see pg. 1 of Aerosil), which fall within the range of instant claim 8.
Regarding claim 9, Blin teaches the gelling agent may be present in amounts preferably from 0.1% to 15% by weight (e.g., paragraph [0094]).
Regarding claim 11, Blin teaches amounts of colorant (dyestuff) preferably from 0.01% to 30% by weight (e.g., paragraph [0115]), which encompasses the claimed range.  See MPEP 2144.05 I.
Regarding claim 12, Duffy teaches the modifier (secondary) resin is present in an amount no greater than about one part by weight for each part by weight of the polyvinyl butyral resin (e.g., claim 4), and the polyvinyl butyral resin is present in an amount from 5 to 20% (e.g., col. 1, lines 60-63).  Therefore, the amount of secondary resin is approximately 5 to 20%, which is with the range instantly claimed.
Regarding claim 13, Bin teaches plasiticizers such as citrates (e.g., paragraph [0110]), and exemplifies an amount of tributyl acetyl citrate of 1.69% (e.g., Exmaple 1), which is with the range instantly claimed.
Claims 1, 2, 6, 8-13, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Blin in view of Duffy as evidenced by Aerosil as applied to claims 1, 2, 6, 8-13, and 18 above, and further in view of Dong (US 2013/0058880) as evidenced by Kowalczyk et al (“Kowalczyk”, International Journal of Adhesion & Adhesives, 67 (2016), pp. 44-48, Available online December 2015; previously cited).
The inventions of Blin and Duffy are delineated above (see paragraph 9, above).
Specifically regarding claims 4 and 5 (and more generally regarding the remaining claims), the cited prior art does not specifically teach properties of the polyvinyl butyral used, such as molecular weight and glass-transition temperature Tg.
However, Dong is in the field of film-forming polymers for use in compositions such as for the nails (e.g., paragraph [0004]) and teaches commercially available include those under the name of Mowital®, which have molecular weights from 20 to 100 kg/mol (i.e., 20,000 to 100,000 g/mol) (e.g., paragraph [0117]); these polyvinyl butyral resins, such as Mowital B20H and B30HH, also have glass-transition temperatures of 63-64°C (see Kowalczyk at Table 1, page 45). 
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to utilize a polyvinyl butyral resin having a molecular weight and glass-transition temperature with the ranges instantly claimed; thus arriving at the claimed invention.  One skilled in the art would be motivated to do so, with a reasonable expectation of success, because polyvinyl butyral resins having said properties are those which are already known and commercially available for use in compositions such as for the nail, as taught by Dong.
Claims 1, 2, 6, 8-13, 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Blin in view of Duffy as evidenced by Aerosil as applied to claims 1, 2, 6, 8-13, and 18 above, and further in view of Kergosien (US 2010/0158838; previously cited).
The inventions of Blin and Duffy are delineated above (see paragraph 9, above).
Specifically regarding claim 16 (and more generally regarding the remaining claims), Blin does not specifically teach a container and applicator as delineated in instant claim 16.  However, said container and applicator are already known to be suitable for nail varnish compositions.  For example, Kergosien is in the same field of nail varnish compositions, and teaches its nail varnish products comprise a container delimiting at least one compartment where the container is closed by a closing member (e.g., paragraph 0130). Moreover, Kergosien teaches that its container is preferably equipped with an applicator, which may be in the form of a brush (e.g., paragraph 0133). Thus, Kergosien teaches the two components of the item set forth in instant claim 16 in that Kergosien teaches a container with a closure system and an applicator that is configured to, after dipping in the container, deposit the composition on a nail.  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed utilize said container for the composition of cited prior art, according to consumer application preference.  Accordingly, said limitation does not impart patentability to the claim, absent a showing of criticality or unexpected results.



Response to Arguments
Applicant's arguments filed 07 February 2022 have been fully considered but they are not persuasive.  
Applicant first argues Blin seeks to improve the stabilization of nail varnish compositions by avoiding the use of gelling agents such as bentone or silica, which Applicants allege have the tendency to make nail varnish film matt.  This argument is not persuasive because Blin specifically teaches the inclusion of gelling agents such as bentones and silica (e.g., see abstract; paragraphs [0091]-[0092]).  Rather than avoiding the use of gelling agents, Blin specifically teaches including them, along with a polymer containing at least one polyoxyalkylene chain (e.g., abstract; paragraphs [0008]-[0009]).
Applicant also argues Blin is completely silent with regard fumed silica.  This argument is not persuasive because Blin specifically teaches examples of suitable gelling agent include Aerosil® R812 (first named gelling agent; e.g., see paragraph [0092]), which is a hydrophobic fumed silica (as evidence, see Aerosil, page 1).  This evidence is consistent with Applicant’s own disclosure, which teaches Aerosil® R812 is a hydrophobic fumed silica (e.g., see as-filed specification, paragraph [0032]; Examples).  
Applicant further argues nail varnish compositions formed with a polyvinyl butyral film-forming polymer and a hydrophobic fumed silica demonstrate improved adhesion and color stability when compared to nail varnish compositions which comprise a bentone or a hydrated silica, citing data in the specification.





Conclusion
No claims are allowed at this time.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA FRAZIER whose telephone number is (571)270-3496. The examiner can normally be reached Monday-Friday 9AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/BARBARA S FRAZIER/Examiner, Art Unit 1611